                  4:21-cv-01986-JD                Date Filed 08/16/21        Entry Number 13           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Domanick Wilson
                                                                       )
                            Plaintiff
                                                                       )
                        v.                                                   Civil Action No.      4:21-cv-1986-JD
                                                                       )
    Dickie’s BBQ, Tyrone Porter, Jerry Rivers and
                                                                       )
          Florence County Sheriff’s Office
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed without prejudice.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Joseph Dawson, III, United States District Judge.

                                                                           ROBIN L. BLUME
Date: August 16, 2021                                                      CLERK OF COURT


                                                                                                s/Debbie Stokes
                                                                                        Signature of Clerk or Deputy Clerk
